DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/18/2021 is being entered. Claims 1-3, 5, 6, 8-10, 13, 17, 22, 24, and 25 are currently amended. Claims 26-30 are new. The amendment overcomes the objection to claim 10. The amendment overcomes the 35 U.S.C. 102(a)(2) rejection. However, responsive to the amendment, a further search has been conducted and a new reference has been applied. Responsive to this amendment, this action has been made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, 10-11, 25-26, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wee et al. (U.S. Publication No. 2012/0081544 A1) hereinafter Wee.

Regarding claim 1, Wee discloses a navigational system for a host vehicle, the system comprising: at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to see Figure 7 below – depicts an image acquisition unit (processing unit) with a memory (RAM)]:
receive a stream of images captured by a camera onboard the host vehicle, wherein the captured images are representative of an environment surrounding the host vehicle [see Paragraphs 0042 and 0049 - discusses using a video camera to monitor the front of a vehicle (lane markings), the camera mounted on a vehicle]; 
receive an output of a LIDAR onboard the host vehicle, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the host vehicle [see Paragraph 0051 - discusses that the LIDAR output is reflected back to the detector, the LIDAR is mounted on the vehicle]; 
determine at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera [see Paragraphs 0064-0065 - discusses that a parameter of alignment of the LIDAR and camera is determined during calibration, see Paragraph 0032 - discusses how the camera pixels and LIDAR pixels are matched (aligned) during co-registration (calibration)];
analyze the at least one image captured by the camera to identify one or more objects represented in the at least one image [see Paragraph 0039 - discusses that objects detected by the camera are correlated with objects in a library (i.e. lane markings)];  
attribute, based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera, LIDAR reflection information to the one or more objects identified by the analysis of the at least one image captured by the camera [see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel with an intensity value and depth value]; and 
see Paragraph 0040 - discusses determining a depth of the object using the LIDAR reflection information, see Paragraph 0074 – discusses determining a position of an object based on the camera and LIDAR data, and see Paragraph 0026 – discusses determining a vehicles position when determining an object (such as a lane marking)].

Regarding claim 8, Wee discloses the invention with respect to claim 1. Wee further discloses wherein the one or more objects identified in the at least one image include a representation of at least a portion of a road in the environment of the host vehicle [see Paragraph 0039 - discusses determining lane markings on the road using the camera and object information], wherein the LIDAR reflection information attributed to the road is indicative of distances between the host vehicle and a plurality of locations on the road [see Paragraph 0026 - discusses using LIDAR to measure distance of lane markings, see Paragraph 0040 - discusses that objects identified by the camera are attributed distance readings based on the combined signal of the LIDAR and camera after co-registration, see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel an intensity value and depth value], and wherein execution of the instructions included in the memory further cause the at least one processor to: determine a location of a road plane associated with the road based on the LIDAR reflection information attributed to the road and based on the at least a portion of the road identified in the one at least one image [see Paragraph 0026 - discusses determining the center of the road (keep vehicle center) using the lane markers identified by the camera and object analysis and distance to lane marker measured by the LIDAR].

Wee discloses the invention with respect to claim 1. Wee further discloses wherein the one or more objects identified in the at least one image include a representation of at least a portion of a curved road in the environment of the host vehicle [see Paragraph 0039 - discusses analyzing objects in an image captured by the camera, such as lane markings on the road], and wherein the LIDAR reflection information attributed to the curved road is indicative of distances between the host vehicle and a plurality of points on the curved road [see Paragraph 0026 - discusses using LIDAR to measure distance of lane markings, see Paragraph 0040 - discusses that objects identified by the camera are attributed distance readings based on the combined signal of the LIDAR and camera after co-registration, see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel an intensity value and depth value], and wherein execution of the instructions included in the memory further cause the at least one processor to: determine a location of a road plane associated with the curved road based on the LIDAR reflection information attributed to the curved road and based on the at least a portion of the curved road identified in the one at least one image [see Paragraph 0040 - discusses determining a depth of the object using the LIDAR reflection information, see Paragraph 0074 – discusses determining a position of an object based on the camera and LIDAR data, see Paragraph 0026 - discusses determining the center of the road (keep vehicle center) using the lane markers identified by the camera and object analysis and distance to lane marker measured by the LIDAR].

Regarding claim 11, Wee discloses the invention with respect to claim 10. Wee further discloses wherein the at least a portion of the curved road identified in the at least one image includes one or more lane markings along the curved road [see Paragraph 0039 - discusses analyzing lane markings].

Wee discloses a method of autonomously navigating a host vehicle, the method comprising:
receiving a stream of images captured by a camera onboard the host vehicle, wherein the captured images are representative of an environment surrounding the host vehicle [see Paragraphs 0042 and 0049 - discusses using a video camera to monitor the front of a vehicle (lane markings), the camera mounted on a vehicle]; 
receiving an output of a LIDAR onboard the host vehicle, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the host vehicle [see Paragraph 0051 - discusses that the LIDAR output is reflected back to the detector, the LIDAR is mounted on the vehicle]; 
determining at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera [see Paragraphs 0064-0065 - discusses that a parameter of alignment of the LIDAR and camera is determined during calibration, see Paragraph 0032 - discusses how the camera pixels and LIDAR pixels are matched (aligned) during co-registration (calibration)];
analyzing the at least one image captured by the camera to identify one or more objects represented in the at least one image [see Paragraph 0039 - discusses that objects detected by the camera are correlated with objects in a library (i.e. lane markings)];  
attributing, based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera, LIDAR reflection information to the one or more objects identified by the analysis of the at least one image captured by the camera [see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel with an intensity value and depth value]; and 
see Paragraph 0040 - discusses determining a depth of the object using the LIDAR reflection information, see Paragraph 0074 – discusses determining a position of an object based on the camera and LIDAR data, and see Paragraph 0026 – discusses determining a vehicles position when determining an object (such as a lane marking)].

	Regarding claim 26, Wee discloses the invention with respect to claim 1. Wee further discloses wherein the output of the LIDAR comprises classification information correlating at least one of the laser reflections with a type of object from which the at least one laser reflection was acquired [see Paragraph 0039 – correlating objects with a library using the camera and LIDAR, and see Paragraph 0040 – discusses correlating objects using the LIDAR output (point cloud)]. 

Regarding claim 29, Wee discloses the invention with respect to claim 1. Wee further discloses wherein the determination of the at least one navigational characteristic associated with the host vehicle is based on a correlation of depth or distance information of the output of the LIDAR with the one or more objects identified by the analysis of the at least one image captured by the camera [see Paragraph 0039 – discusses searching and correlating objects using a library of objects detected by the camera, see Paragraph 0040 - discusses determining a depth of the object using the LIDAR reflection information, see Paragraph 0040 – discusses determining a distance to an object based on the camera and LIDAR data, and see Paragraph 0026 – discusses determining a vehicles position when determining an object (such as a lane marking) in order to center the vehicle].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Zeng et al. (U.S. Publication No. 2010/0017128 A1) hereinafter Zeng.

Regarding claim 2, Wee discloses the invention with respect to claim 1. Wee further discloses a representation of a stationary object in real world coordinates, wherein the LIDAR reflection information attributed to the stationary object is indicative of a distance between the host vehicle and the stationary object [see Paragraph 0040 - discusses that objects (signs, other vehicles) identified by the camera are attributed distance readings based on the combined signal of the LIDAR and camera after co-registration].
However, Wee fails to disclose wherein the at least one navigational characteristic includes a speed of the host vehicle, and wherein execution of the instructions included in the 

Zeng discloses wherein the at least one navigational characteristic includes a speed of the host vehicle, and wherein execution of the instructions included in the memory further cause the at least one processor: determine the speed of the host vehicle by monitoring, over time, changes in the distance between the host vehicle and the stationary object [see Paragraph 0008 - discusses a system using vehicle dynamics to determine a vehicle speed using a stationary object, see Paragraph 0016 - discusses using a camera and LIDAR to match images to track objects, and determine vehicle velocity, if the vehicle is moving and tracking a stationary object there is going to be a change in distance between the two, and see Paragraph 0017 - discusses the object sensors (LIDAR and camera) determine the ego-motion of the vehicle from the measurement of stationary objects].
Zeng suggests that wheel speed sensors performance is reduced due to slippage from cornering and swerving [see Paragraph 0005].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR reflection information attributed to the stationary object is indicative of a distance between the host vehicle and the stationary object as taught by Wee to determine vehicle speed in relation to stationary objects as taught by Zeng in order to improve vehicle speed estimation during slippage (from cornering and swerving) [Zeng, see Paragraph 0005].

Claims 3-4, 7, 12, 15-16, 21, 24, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Izzat et al. (U.S. Publication No. 2018/0203124 A1) hereinafter Izzat.

Regarding claim 3, Wee discloses the invention with respect to claim 1. Wee further discloses wherein the one or more objects identified in the at least one image include a representation of an object on a road in the environment of the host vehicle [see Paragraph 0039 - discusses analyzing objects in an image captured by the camera, such as other vehicles], wherein the LIDAR reflection information attributed to the object on the road is indicative of a distance between the host vehicle and an area where the object contacts the road [see Paragraph 0040 - discusses that objects identified by the camera are attributed distance readings based on the combined signal of the LIDAR and camera after co-registration, see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel an intensity value and depth value].
However, Wee fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to: determine the elevation of the road based on the LIDAR reflection information attributed to the object on the road and at least one characteristic of the camera onboard the host vehicle. 

Izzat discloses wherein execution of the instructions included in the memory further cause the at least one processor to: determine an elevation of the road based on the LIDAR reflection information attributed to the object on the road and at least one characteristic of the camera onboard the host vehicle [see Paragraph 0020 - discusses determining the height (elevation angle) of the road using cloud points from the LIDAR (and see Paragraph 0038 and 0043 – discusses using a camera along with LIDAR), see Paragraph 0016 - discusses that the camera is mounted on the host vehicle, so the camera is at a fixed height above the road].

Regarding claim 4, Izzat and Wee disclose the invention with respect to claim 3. Izzat further discloses wherein the at least one characteristic of the camera includes at least one of a focal length of the camera or a height of the camera above the road [see Paragraph 0016 - discusses that the camera is mounted on the host vehicle (fixed height above the road)].

Izzat suggests that determining ground points from non-ground points helps determine objects from the road [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Wee to determine the road elevation as taught by Izzat in order to help distinguish objects from the ground [Izzat, see Paragraph 0020].

Regarding claim 7, Izzat and Wee disclose the invention with respect to claim 3. Wee further discloses wherein the object includes a target vehicle in the environment of the host vehicle [see Paragraph 0039 – discusses that the camera identifies other vehicles].

Regarding claim 12, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein the at least one indicator of a relative alignment between the output of the LIDAR and at least one image captured by the camera is based on an alignment, in image space, between the output of the LIDAR and the at least one image captured by the camera 

Izzat discloses wherein the at least one indicator of a relative alignment between the output of the LIDAR and at least one image captured by the camera is based on an alignment, in image space, between the output of the LIDAR and the at least one image captured by the camera [see Paragraph 0024 - discusses that the registration factor determines how much alignment is necessary for the images, and see Paragraph 0038 and Paragraph 0043 – discusses electronically aligning the LIDAR data with the camera data].
	Izzat suggests that determining the indicator of relative alignment helps with distinguishing dynamic objects from static objects [see Paragraph 0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Wee to determine alignment of the camera and LIDAR as taught by Izzat in order to help distinguish dynamic objects from static objects [Izzat, see Paragraph 0024].

Regarding claim 15, Wee and Izzat disclose the invention with respect to claim 12.
 Izzat further discloses wherein the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera includes a translational transform in image space [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (translation) for the images, and discusses aligning until an error is less than a threshold].
	Izzat suggests that determining the indicator of relative alignments (translational) helps with distinguishing dynamic objects from static objects [see Paragraph 0024].
Wee to determine alignment of the camera and LIDAR as taught by Izzat in order to help distinguish dynamic objects from static objects [Izzat, see Paragraph 0024].

Regarding claim 16, Wee and Izzat disclose the invention with respect to claim 12. Izzat further discloses wherein the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera includes a rotational transform in image space [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation) for the images, and discusses aligning until an error is less than a threshold].
	Izzat suggests that determining the indicator of relative alignments (rotation) helps with distinguishing dynamic objects from static objects [see Paragraph 0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Wee to determine alignment of the camera and LIDAR as taught by Izzat in order to help distinguish dynamic objects from static objects [Izzat, see Paragraph 0024].

Regarding claim 21, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein the LIDAR is associated with a scan rate, and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for the scan rate of the LIDAR 
Izzat discloses wherein the LIDAR is associated with a scan rate, and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for the scan rate of the see Paragraph 0032 - discusses scanning every tenth of a second (rate) for LIDAR data, and see Paragraph 0038 - discusses computing a registration factor from the camera and LIDAR data, and see Paragraph 0024 - discusses that the registration factor determines how much alignment is necessary (rotation and translation) for the images, and see Paragraph 0043 - discusses aligning the images from the camera with the LIDAR unit data (using a scan rate) to determine a registration factor].
Izzat suggests that using a scan rate determines the dynamic status of the object [see Paragraph 0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR as taught by Wee to measure with a scan rate as taught by Izzat in order to determine the dynamic status of an object [Izzat, see Paragraph 0033].

Regarding claim 24, Wee discloses a non-transitory computer readable medium containing instructions that when executed by at least one processor, cause the at least one processor to perform a method, the method comprising:
receiving a stream of images captured by a camera onboard a vehicle, wherein the captured images are representative of an environment surrounding the vehicle [see Paragraphs 0042 and 0049 - discusses using a video camera to monitor the front of a vehicle (lane markings), the camera mounted on a vehicle]; 
receiving an output of a LIDAR onboard the vehicle, wherein the output of the LIDAR is representative of a plurality of laser reflections from at least a portion of the environment surrounding the vehicle [see Paragraph 0051 - discusses that the LIDAR output is reflected back to the detector, the LIDAR is mounted on the vehicle]; 
see Paragraphs 0064-0065 - discusses that a parameter of alignment of the LIDAR and camera is determined during calibration, see Paragraph 0032 - discusses how the camera pixels and LIDAR pixels are matched (aligned) during co-registration (calibration)];
analyzing the at least one image captured by the camera to identify one or more objects represented in the at least one image [see Paragraph 0039 - discusses that objects detected by the camera are correlated with objects in a library (i.e. lane markings)]; and
attributing, based on the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera, LIDAR reflection information to the one or more objects identified by the analysis of the at least one image captured by the camera [see Paragraph 0066 - discusses that the co-registration algorithm will tag each camera (RGB) pixel with an intensity value and depth value].

However, Wee fails to disclose using the attributed LIDAR reflection information and the one or more objects identified in the at least one image to determine at least one of an elevation associated with a road in an environment of the vehicle or a speed of the vehicle.
Izzat discloses determining at least one of an elevation associated with a road in an environment of the vehicle see Paragraph 0020 - discusses determining the height (elevation angle) of the road using cloud points from the LIDAR (and see Paragraph 0038 and 0043 – discusses using a camera along with LIDAR)].
Izzat suggests that determining ground points from non-ground points helps determine objects from the road [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR reflection information and the one or more objects identified in the at least one image as taught by Wee to determine the road elevation as taught by Izzat in order to help distinguish objects from the ground [Izzat, see Paragraph 0020].

Regarding claim 27, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein determining the at least one indicator of relative alignment between the output of the LIDAR and the at least one image captured by the camera comprises determining a transform between the at least one image captured by the camera and the output of the LIDAR.

Izzat discloses wherein determining the at least one indicator of relative alignment between the output of the LIDAR and the at least one image captured by the camera comprises determining a transform between the at least one image captured by the camera and the output of the LIDAR [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation/translation) for the images].
Izzat suggests that determining the indicator of relative alignments helps with distinguishing dynamic objects from static objects [see Paragraph 0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Wee to determine alignment of the camera and LIDAR as taught by Izzat in order to help distinguish dynamic objects from static objects [Izzat, see Paragraph 0024].

Wee and Izzat discloses the invention with respect to claim 27. Izzat further discloses wherein the determination of the transform is based on a scan rate or a scan time of the LIDAR and a scan rate of the camera [see Paragraphs 0043-0044 – discusses taking a first and second image (from a camera) at two times, and a first set of cloud points and a second set of cloud points (from a LIDAR) at two times, and determining a registration factor (see Paragraph 0038 - discusses computing a registration factor (see Paragraph 0024 - discusses that the registration factor determines how much alignment is necessary (rotation and translation)) from the camera and LIDAR data)].
Izzat suggests that using a scan rate determines the dynamic status of the object [see Paragraph 0033].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee to measure with a scan rate as taught by Izzat in order to determine the dynamic status of an object [Izzat, see Paragraph 0033].

Regarding claim 30, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein determining the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera comprises determining a rotational or translational parameter value that reduces errors between points of the output of the LIDAR and image points of the at least one image.

Izzat discloses wherein determining the at least one indicator of relative alignment between output of LIDAR and at least one image captured by a camera comprises determining a rotational or translational parameter value that reduces errors between points of the output of the LIDAR and image points of the at least one image [see Paragraph 0024 - discusses that the registration factor is based on how much alignment is necessary (rotation/translation), and discusses aligning until an error is less than a threshold].
Izzat suggests that determining the error threshold of the alignments helps with distinguishing dynamic objects from static objects [see Paragraph 0024].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Wee to reduce error during alignment of the camera and LIDAR as taught by Izzat in order to help distinguish dynamic objects from static objects [Izzat, see Paragraph 0024].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Izzat further in view of Taylor et al. (U.S. Publication No. 2018/0203113 A1) hereinafter Taylor.

Regarding claim 5, Wee and Izzat disclose the invention with respect to claim 3. 
However, the combination of Wee and Izzat fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the elevation of the road based also on a number of pixels occupied by at least a portion of an image representation of the object in at least one captured image.

Taylor discloses wherein execution of the instructions included in the memory further cause the at least one processor [see Paragraph 0013 – discusses where a controller includes a processor] to determine the elevation of the road based also on a number of pixels occupied by at least a portion of an image representation of the object in at least one captured image [see Paragraph 0020 - discusses classifying a ground cover based on LIDAR and camera characteristics of pixels].
Taylor suggests that intensity (LIDAR reflective data) was insufficient to determine ground covers and that adding a camera is effective in determining a ground cover [see Paragraph 0020].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Wee and Izzat to determine elevation using pixels as taught by Taylor in order to effectively determine the ground [Taylor, see Paragraph 0020].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Izzat further in view of Zhu et al. (U.S. Publication No. 2014/0307247 A1) hereinafter Zhu.

Regarding claim 6, Wee and Izzat disclose the invention with respect to claim 3. 
However, the combination of Wee and Izzat fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the distance between the host vehicle and the area where the object contacts the road by adding an offset to at least one LIDAR determined distance relative to the object on the road.
Zhu discloses wherein execution of the instructions included in the memory further cause the at least one processor [see Paragraph 0007 – discusses that the system includes a processor] to determine the distance between the host vehicle and the area where the object contacts the road by adding an offset to at least one LIDAR determined distance relative to the object on the road [see Paragraph 0074 - discusses setting an offset for a LIDAR when determining distances between a vehicle and point clouds corresponding to objects].
Zhu suggests that pulses from a LIDAR do not result in a returning signal and that setting a maximum distance can return more signals and therefore more point clouds to better determine objects [see Paragraph 0074].
Wee and Izzat to add an offset as taught by Zhu in order to return more signals related to point clouds for determining objects [Zhu, see Paragraph 0074].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Zhu.

Regarding claim 9, Wee discloses the invention with respect to claim 8.
However, Wee fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine a first plurality of points associated with the at least a portion of the road identified in the at least one image and interleave the first plurality of points with a second plurality of points derived from the LIDAR reflection information indicative of distances between the host vehicle and a plurality of locations on the road.

Zhu discloses wherein execution of the instructions included in the memory further cause the at least one processor [see Paragraph 0007 – discusses that the system includes a processor] to determine a first plurality of points associated with the at least a portion of the road identified in the at least one image [see Paragraph 0062 - discusses determining points in an image from a camera] and interleave the first plurality of points with a second plurality of points derived from the LIDAR reflection information indicative of distances between the host vehicle and a plurality of locations on the road [see Paragraph 0072 - discusses determining a position of an object in three dimensions using distance information from reflected signals from a LIDAR, and estimating a series of points in an environment, see Paragraph 0073 - discusses tracking an object using the points, and see Paragraph 0102 - discusses determining whether the LIDAR data and camera data are in agreement].
Zhu suggests that this agreement can identify properties relating to road portions [see Paragraph 0102].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor, LIDAR, and camera as taught by Wee to determine an agreement of LIDAR and camera data as taught by Zhu in order to identify properties relating to road portions [Zhu, see Paragraph 0102].

Claims 13, 14, 18-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Napier et al. (U.S. Publication No. 2015/0317781 A1) hereinafter Napier.

Regarding claim 13, Wee discloses the invention with respect to claim 1. 
However, Wee fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to use the at least one indicator of a relative alignment between the output of the LIDAR and the at least one image captured by the camera to determine alignment variation between the camera and the LIDAR in real world coordinates.

Napier discloses wherein execution of the instructions included in the memory further cause the at least one processor to use the at least one indicator of a relative alignment between the output of the LIDAR and the at least one image captured by the camera to determine alignment variation between the camera and the LIDAR in real world coordinates [see Paragraphs 0078-0079 - discusses calibrating sensors (LIDAR and camera) after a bump, and see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensing devices].

Wee and Napier disclose the invention with respect to claim 13. Napier further discloses wherein the alignment variation between the camera and the LIDAR in real world coordinates is determined in terms of at least one of pitch, roll, or yaw variation between the camera and the LIDAR [see Table 1 below - discusses where the rotation for the extrinsic calibration determination is measured in (roll, pitch, and yaw)].

Napier suggests that the calibration accuracy for cameras and LIDARs must be high, and that current approaches are too complicated (measuring position between the two sensors relative to each other) and impractical (using calibration targets), and that by using an image from a camera and data from LIDAR to determine alignment, the issues discussed with current approaches can be addressed [see Paragraphs 0002-0006].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee  to be calibrated extrinsically as taught by Napier in order to improve calibration methods by using existing data from LIDAR and the camera [Napier, see Paragraphs 0002-0006].

Regarding claim 18, Wee discloses the invention with respect to claim 1. 
However, Wee fails to disclose wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed periodically over time.

Napier discloses wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed periodically over time [see Paragraph 0079 - discusses calibrating sensors (LIDAR and camera) after a bump, see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensor devices, and see Paragraph 0079 - discusses performing the calibration at intervals].
Napier teaches that consistent results from an experiment [see Paragraphs 0080-0087] for calibration using LIDAR data and image data shows that the calibration is repeatable [see Paragraph 0080].
Napier also suggests that on the fly calibration (vehicle moving) is possible using a camera and LIDAR [see Paragraph 0088]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee to be calibrated at intervals (periods of time) as taught by Napier because the experimental results proved that the calibration of LIDAR and camera sensors is repeatable [see Paragraph 0080] and can be done on the fly under general vehicle motion [see Paragraph 0088].

Regarding claim 19, Wee discloses the invention with respect to claim 1. 
However, Wee fails to disclose wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed at least once per second.

Napier discloses wherein the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera is performed at least once per second [see Paragraph 0079 - discusses calibrating sensors (LIDAR and camera) after a bump, see Paragraph 0009 - discusses comparing image and LIDAR data to determine extrinsic calibration parameters for the sensor devices, and see Paragraph 0079 - discusses performing the calibration continuously].
Napier teaches that consistent results from an experiment [see Paragraphs 0080-0087] for calibration using LIDAR data and image data shows that the calibration is repeatable [see Paragraph 0080].
Napier also suggests that on the fly calibration (vehicle moving) is possible using a camera and LIDAR [see Paragraph 0088]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee to be calibrated continuously as taught by Napier because the experimental results proved that the calibration of LIDAR and camera sensors is repeatable [see Paragraph 0080] and can be done on the fly under general vehicle motion [see Paragraph 0088].

Regarding claim 22, Wee discloses the invention with respect to claim 1. 
However, Wee fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to: receive a stream of images captured by a plurality of cameras onboard the host vehicle; and receive output of a plurality of LIDARs onboard the host vehicle.

Napier discloses wherein execution of the instructions included in the memory further cause the at least one processor to: receive a stream of images captured by a plurality of cameras onboard the host vehicle [see Paragraph 0053 - discusses using multiple cameras]; and receive output of a plurality of LIDARs onboard the host vehicle [see Paragraph 0053 - discusses using multiple LIDARs].
Napier suggests that the method of calibration (alignment) works with multiple cameras and LIDARs [see Paragraph 0053].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee Napier because the calibration (alignment)  method works with multiple cameras and LIDARs [Napier, see Paragraph 0053]

Regarding claim 23, Wee and Napier disclose the invention with respect to claim 22. 
Napier further discloses wherein at least two of the plurality of cameras and the plurality of LIDARs have at least partially overlapping fields of view [see Paragraph 0088 - discusses that the sensors arranged around the vehicle can have overlapping views of the workspace].
Napier suggests overlap can provide independence from sensor placement and also provide a convenient and robust approach to calibrating a camera against a LIDAR [see Paragraph 0088].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee to be overlapping as taught by Napier in order to independently place the camera and LIDAR as well as provide a convenient and robust approach for calibration [Napier, see Paragraph 0088].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Chundrlik et al. (U.S. Publication No. 2017/0108863 A1) hereinafter Chundrlik.

Regarding claim 17, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine that at least one of the camera or the LIDAR is experiencing an operational error if the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera are associated with a variance outside of an expected range.

Chundrlik discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine that at least one of the camera or the LIDAR is experiencing an operational error if the at least one indicator of the relative alignment between the output of the LIDAR and the at least one image captured by the camera are associated with a variance outside of an expected range [see Paragraphs 0022-0023 - discusses determining an alignment between image data and LIDAR data by comparing the angles, and determines a misalignment when the data is outside of a threshold, and then the data cannot be trusted and is indicative of a sensor not functioning properly].
Chundrlik suggests that sensors can be subject to impacts and this can affect the sensor alignment [see Paragraph 0013] and therefore offset determination and correction is needed to avoid these situations [see Paragraph 0014].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the LIDAR and camera as taught by Wee to determine whether a sensor is functioning properly as taught by Chundrlik in order to determine offset and correction to avoid situations such as external impacts that affect sensor operation [Chundrlik, see Paragraphs 0013-0014].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wee in view of Smits et al. (U.S. Publication No. 2018/0038961 A1) hereinafter Smits.

Regarding claim 20, Wee discloses the invention with respect to claim 1.
However, Wee fails to disclose wherein the camera includes a rolling shutter and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for scan timing associated with the rolling shutter.
Smits discloses wherein the camera includes a rolling shutter and the determination of the at least one indicator of relative alignment between the output of the LIDAR and at least one image captured by the camera accounts for scan timing associated with the rolling shutter [see Paragraph 0048 - discusses using a rolling shutter camera, and see Paragraph 0049 - discusses synchronizing scanning light with a rolling shutter of the camera].
Smits suggests that by using a rolling shutter, image data can be read out earlier than data for an entire image [see Paragraph 0048] and there is much less data to correlate when scanning light is synchronized with the rolling shutter, and this simplifies processing [see Paragraph 0049].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the camera as taught by Wee to have a rolling shutter as taught by Smits in order to simplify processing of camera images [Smits, see Paragraph 0049].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.